RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s declaration, claim amendments, and remarks filed on 3/19/2021 have been received. In the response filed on 3/19/2021, claims 1, 8, 13, and 15 were amended; and claim 20 was added. 
Claims 1, 3, 5-10, 13-15, and 20 are pending. Claims 2, 4, 11, 12, and 16-19 are canceled. Claims 1, 3, 5-10, 13-15, and 20 are rejected. 

Information Disclosure Statement
The information disclosure statement filed 9/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a column that provides a space, next to each document to be considered, for the examiner’s initials. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Withdrawn Rejections
The rejections, made of record in the office action mailed on 9/28/2020, have been withdrawn due to applicant’s declaration, arguments and amendments amendment filed on 3/19/2021.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is indefinite because it is not clear how the recited steps achieve the purpose of performing the steps. Claim 20 is a “method for feeding ruminants”. Claim 20 recites a step of “feeding a feedstuff”. However, claim 20 fails to recite what the feed is fed to. As such, it is not clear how the steps of claim 10 result in the purpose of performing the steps, i.e., “for feeding ruminants”.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 is rejected because it fails to further limit the subject matter of the claim upon which it depends. Claim 3 depends from claim 1. Claim 1 recites the kraft pulp has a kappa number of 5 to 15. Claim 3 recites the kraft pulp has a kappa number of 5 to 15. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 13, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1. Note the rejections cite to the English language translation of JP 2015198653.
Regarding claims 1 and 3: ‘653 discloses a feed pellet (p. 4, 3rd para from bottom) for ruminants containing a kraft pulp (p. 1, 2nd to last para) derived from a lignocellulosic material wherein the lignocellulosic material comprises a wood material (wood-derived, p. 1, 2nd to last para). 
rd and 4th para from bottom). ‘653 discloses bamboo as a wood (p. 3, 3rd para).
 ‘653 does not disclose the kraft pulp has a Canadian Standard Freeness of 400 ml or more and 600 ml or less.
Heinricher is drawn to bamboo pulping (abstract). Heinricher discloses the composition, method, and systems provide uniform bamboo material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (para 0018). Heinricher discloses the pulp may be used for animal feed (para 0120 and 0121). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed pellet comprising a kraft pulp derived from a lignocellulosic wood material, as taught in ‘653, wherein the lignocellulosic wood material has a Canadian Standard Freeness in the range from about 250 to about 600 ml, as taught in Heinricher, to obtain a feed pellet for ruminants containing a kraft pulp derived from a lignocellulosic material, wherein the kraft pulp has a Canadian standard freeness in a range from about 250 to about 600 ml. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a lignocellulosic wood material has a Canadian Standard Freeness in the range from about 250 to about 600 ml because it is a material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (Heinricher, para 0018).
With respect to the “400 ml or more and 600 ml or less”: Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
With respect to the kappa number between 5 to 15: ‘653 discloses a kappa number (“copper value”, p. 1, claim 1) of “less than 90” (p. 1, claim 1; p. 2, last para). Heinricher discloses kappa number ranging from about 15 to about 31 (fig. 2, para 0043). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Regarding claims 5, 6, and 13: ‘653 discloses pellets and sheets (p. 2, 4th para from bottom). 
Regarding claim 9: ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). The reasoning to combine the references applies here as above. 
With respect to the “kraft pulp having a moisture content of 15 to 35 % by mass”: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. ‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para). ‘653 does not expressly disclose the moisture content of the kraft pulp. However, the concentration of water in the kraft pulp represents the mere carrying forward of an 
Regarding claim 20: ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). ‘653 discloses feeding ruminants (p. 1, 2nd to last para). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). The reasoning to combine the references applies here as above.

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1; as applied to claims 1, 3, 5, 6, 9, 13, and 20 above, and in further view of Karges et al., US 2012/0301598 A1; and/or Zeeck, US 2015/0017313 A1. Note the rejections cite to the English language translation of JP 2015198653.
‘653 in view of Heinricher is relied on as above. 
‘653 discloses feed pellets that include kraft pulp (p. 1, 2nd to last para). ‘653 discloses pellets having a diameter between 5 to 50 mm (p. 4, 2nd to last para). 
‘653 in view of Heinricher does not disclose pellet durability index (PDI). 
Karges is drawn to producing pellets for animal feed (para 0002). Karges discloses pellets having a PDI of less than 90% may be too low for feed purposes (para 0008). Karges discloses pellets possessing a pellet durability index of greater than around 94% (para 0013). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI greater than 94%, as taught in Karges, to obtain a feed pellet having a PDI of greater than 94%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI greater than around 94% to ensure sufficient durability for feeding (Karges, para 0013).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI of 98 and at least 95%, as taught in Zeeck, to obtain a feed pellet having a PDI of 98 and at least 95%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI of 98 and at least 95% to ensure the pellet withstands standard handling and transportation (Zeeck, para 0006).

Claims 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1; as applied to claims 1, 3, 5, 6, 9, 13, and 20 above, and in further view of Dale et al., US 2013/0280762 A1. Note the rejections cite to the English language translation of JP 2015198653.
‘653 in view of Heinricher is relied on as above. 
‘653 in view of Heinricher does not disclose the bulk density of the feedstuff. 
Dale is drawn to pelletizing (para 0016) ligno-cellulosic biomass (para 0037) that may be used as animal feed (para 0016). Dale discloses logistics of storing low bulk density feedstocks is a significant challenge in the bioeconomy (para 0177). Dale discloses lower bulk density will not allow trucks to reach maximum weight capacity, further increasing the number of trucks required for feedstock supply (para 0076). Dale discloses higher bulk density pellets reduces shipping costs (para 0108). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a feed pellet, as taught in ‘653, having a bulk density in the range of about 0.577 g/cm3 and about 608 g/cm3, as taught in Dale, to obtain a feedstuff pellet having a bulk density in the range of 0.577 g/cm3 and about 608 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to 3 and about 608 g/cm3 to reduce shipping costs (Dale, para 0108) and storage costs (Dale, para 0177). 
Regarding claim 10: ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
With respect to the “kraft pulp having a moisture content of 15 to 35 % by mass”: The discussion of MPEP 2144.05 II applies here as above. ‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para). ‘653 does not expressly disclose the moisture content of the kraft pulp. However, the concentration of water in the kraft pulp represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
	
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1; Karges et al., US 2012/0301598 A1; and/or Zeeck, US 2015/0017313 A1; as applied to claims 7 and 14 above, and in further view of Dale et al., US 2013/0280762 A1. Note the rejections cite to the English language translation of JP 2015198653.
‘653 in view of Heinricher, Karges, and Zeeck is relied on as above. 
‘653 in view of Heinricher, Karges, and Zeeck does not disclose the bulk density of the feedstuff. 
Dale is drawn to pelletizing (para 0016) ligno-cellulosic biomass (para 0037) that may be used as animal feed (para 0016). Dale discloses logistics of storing low bulk density feedstocks is a significant challenge in the bioeconomy (para 0177). Dale discloses lower bulk density will not allow trucks to reach maximum weight capacity, further increasing the number of trucks required for feedstock supply (para 0076). Dale discloses higher bulk density pellets reduces shipping costs (para 0108). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
3 and about 608 g/cm3, as taught in Dale, to obtain a feedstuff pellet having a bulk density in the range of 0.577 g/cm3 and about 608 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a density in the range of 0.577 g/cm3 and about 608 g/cm3 to reduce shipping costs (Dale, para 0108) and storage costs (Dale, para 0177). 

Double Patenting
Applicant is advised that should claims 6 and 7 be found allowable, claims 13 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3, 5-7, 9, 13, 14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/326709. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1 and 3: ‘709 claims a feedstuff for ruminants containing a kraft pulp derived from a lignocellulosic material (claim 1), wherein the kraft pulp has a kappa number of 5 to 15 (claim 3) and a Canadian standard freeness of 400 ml or more and 600 ml or less (less than 400 ml, claim 1), wherein the lignocellulosic material comprises a wood material (claim 1). 
Regarding claims 5, 6, and 13: ‘709 claims a pellet (claim 1). 
Regarding claims 7 and 14: ‘709 claims the pellet has a mechanical durability of 97.5 % by mass or more and a diameter of 3 to 10 mm (claims 7-9). 
Regarding claim 9: ‘709 claims a process for making the pellet of claim 1 (claim 5). ‘709 claims moisture content in the range of 15-35% (claim 5). 
Regarding claim 20: ‘709 claims a process for feeding ruminants (claim 10). 

Claims 8, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/326709, in view of Dale et al., US 2013/0280762 A1.
This is a provisional nonstatutory double patenting rejection.
‘709 is relied on as above. 
‘709 does not claim bulk density. 
3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a feed, as claimed in ‘709, having a bulk density in the range of about 0.577 g/cm3 and about 608 g/cm3, as taught in Dale, to obtain a feedstuff having a bulk density in the range of 0.577 g/cm3 and about 608 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a density in the range of 0.577 g/cm3 and about 608 g/cm3 to reduce shipping costs (Dale, para 0108) and storage costs (Dale, para 0177). 
Regarding claim 10: ‘709 claims moisture content of 15-35% (claim 5). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
Regarding claim 15: ‘709 claims the pellet has a mechanical durability of 97.5 % by mass or more and a diameter of 3 to 10 mm (claims 7-9). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 3/19/20201 is sufficient to overcome the rejections based upon CSF as an inherent property. The declaration establishes CSF ranges of pulp are not necessarily in the claimed range. 

Response to Arguments
Applicant's arguments filed 3/19/2021 have been considered but are moot in view of the new grounds of rejection. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the rejections are based upon a combination of references. ‘653 is not relied upon to suggest the claimed CSF.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619